Exhibit 10.1

SECOND AMENDMENT TO PLAIN ENGLISH SECURITY AGREEMENT

This Second Amendment to Plain English Security Agreement (this “Amendment”) is
made and entered into as of June 29, 2012, by and among GEVO, INC., a Delaware
corporation (“Guarantor” or “You”) and TRIPLEPOINT CAPITAL LLC, a Delaware
limited liability company (“Secured Party” or “Us”; together with Guarantor, the
“Parties”).

RECITALS

A. Guarantor and Secured Party entered into that certain Plain English Security
Agreement dated as of September 22, 2010, as amended by that certain First
Amendment to Plain English Security Agreement dated as of October 20, 2011
(including all annexes, exhibits and schedules thereto, and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), pursuant to which Guarantor granted a security interest
in the Collateral to secure the payment and performance in full of all the
Secured Obligations. Unless otherwise defined herein, capitalized terms or
matters of construction defined or established in the Security Agreement shall
be applied herein as defined or established therein.

B. Guarantor and Secured Party have agreed to make certain amendments to the
Security Agreement.

NOW, THEREFORE, in consideration of the premises and of the covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

AGREEMENT

1. Amendments to Security Agreement.

The Parties hereby agree, effective only upon and subject to the occurrence of
the Convertible Notes Closing Date, as follows:

(a) Section 1 of the Security Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

The term “Permitted Conversion” means, with respect to the Convertible Note
Indebtedness or any amounts payable under the terms of any Convertible Note
Documents (including any coupon make whole payment) (or any Refinancing
Indebtedness in respect thereof), (a) the conversion of all or any portion of
such Indebtedness or such amounts payable under the terms of any Convertible
Note Documents (including any coupon make whole payment) into common Stock in
accordance with the terms of the documents governing such Indebtedness and/or
(b) the making of cash payments in lieu of issuing fractional shares in
connection with any conversion described in clause (a) above.



--------------------------------------------------------------------------------

The term “Refinancing Indebtedness” means any extension, refinancing,
modification, amendment, renewal, or restatement of the Convertible Note
Indebtedness so long as (a) such extension, refinancing, modification, renewal,
amendment or restatement does not result in an increase in the principal amount
of the Indebtedness evidenced by the Convertible Note Indebtedness so extended,
refinanced, modified, renewed, amended or restated, by more than any accrued and
unpaid interest at the time of such extension, refinancing, modification,
amendment or restatement, and reasonable premiums paid thereon, and other
reasonable fees, costs and expenses incurred in connection with such extension,
refinancing, modification, amendment or restatement, (b) such extension,
refinancing, modification, amendment, renewal, or restatement does not result in
a shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Convertible Note Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that are or could
reasonably be expected to be adverse to the interests of TriplePoint other than
in any immaterial respect, and (c) the Convertible Note Indebtedness that is
refinanced, renewed, or extended is not recourse to any Person that is liable on
account of the Secured Obligations other than those Persons which were obligated
with respect to the Indebtedness that was refinanced, renewed, or extended.

The term “Second Amendment Closing Date” means June 29, 2012.

(b) The definition of “Permitted Disposition” contained in Section 1.4 of the
Security Agreement is hereby amended by deleting the text “and (o)” appearing
therein and adding the following text immediately after clause (n):

“(o) any Permitted Conversion; and (p)”

(c) The definition of “Permitted Liens” contained in Section 1.6 of the Security
Agreement is hereby amended by deleting the text “and” appearing in front of
clause (w) and adding the following text immediately after clause (w):

“; and (x) Liens in favor of the indenture trustee (as defined in the Trust
Indenture Act of 1939, as amended (15 U.S.C. §§ 77aaa-77bbbb)), in its capacity
as such and not in any other capacity, if any, under the Convertible Notes (or
any Refinancing Indebtedness in respect thereof); provided that (i) such Liens
only secure (A) Your obligation to pay such indenture trustee reasonable and
customary compensation and the reimbursement of such indenture trustee’s
reasonable fees, costs and expenses, in each case, for its services as the
indenture trustee and for disbursements and advances made by the indenture
trustee in accordance with the documents governing the Convertible Notes (or any
Refinancing Indebtedness in respect thereof) (it being understood and agreed
that in no event would the outstanding principal balance of the Indebtedness
under the Convertible Notes (or any Refinancing Indebtedness in respect thereof)
be deemed to constitute advances made by the indenture trustee for the purposes
of this clause ) and (B) Your obligations to indemnify the indenture trustee,
and (ii) such Lien only attaches to funds held or collected by such indenture
trustee in its capacity as the indenture trustee (as defined in the as defined
in the Trust Indenture Act of 1939, as amended (15 U.S.C. §§ 77aaa-77bbbb)) with
respect to the Indebtedness evidenced by the Convertible Notes (or any
Refinancing Indebtedness in respect thereof).”



--------------------------------------------------------------------------------

(d) The definition of “Termination Date” contained in Section 1.12 of the
Security Agreement is hereby amended and restated in its entirety as follows:

1.12 The term “Termination Date” means the date on which the Secured Obligations
have been paid in full in cash and We have no further commitment to provide
Advances under the Loan Agreement.

(e) The following definition of “Permitted Indebtedness” is hereby added as
Section 1.14 of the Security Agreement:

1.14 The term “Permitted Indebtedness” means (a) Indebtedness of You in favor of
Us; (b) Indebtedness of You existing as of the Amendment Closing Date and
disclosed on Schedule 1; (c) Indebtedness incurred for the acquisition of
services, supplies or inventory on normal trade credit in the ordinary course of
business; (d) Subordinated Indebtedness and any Refinancing Indebtedness;
(e) Permitted Purchase Money Indebtedness; (f) Indebtedness consisting of
(i) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions and
(ii) unsecured guarantees with respect to Indebtedness of You or Your Restricted
Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness; (g) endorsement of
instruments or other payment items for deposit in the ordinary course of
business; (h) Indebtedness incurred in the ordinary course of business under
performance, surety, statutory and appeal bonds; (i) Indebtedness owed to any
Person providing property, casualty, liability or other insurance to You or Your
Subsidiaries, so long as the amount of such Indebtedness is not in excess of the
amount of the unpaid cost of, and shall be incurred only to defer the cost of,
such insurance for the year in which such Indebtedness is incurred and such
Indebtedness is outstanding only during such year; (j) unsecured Indebtedness
incurred in respect of netting services, overdraft protection, and other like
services, in each case, incurred in the ordinary course of business;
(k) unsecured Indebtedness of You or Your Affiliates owing to employees, former
employees, officers, former officers, directors or former directors (or any
spouses, ex-spouses, or estates of any of the foregoing) incurred in connection
with the redemption by You or Your Affiliates of the Stock of You or Your
Affiliates that has been issued to such Persons, so long as (i) no Event of
Default has occurred and is continuing or would immediately result from the
incurrence of such Indebtedness, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $100,000 and (iii) such
Indebtedness is subordinated in right of payment to the Indebtedness and other
obligations under the Loan Documents on terms and conditions reasonably
acceptable to Us; (l) Indebtedness consisting of Permitted Investments;
(m) Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards or purchase cards (including so-called
“procurement cards” or “P-cards”), in each case, incurred in the ordinary course
of business provided the aggregate amount of all such Indebtedness outstanding
at any one time does not exceed $200,000; (n) accrual of interest on
Indebtedness otherwise permitted under Section 12 of the Gevo Loan Agreement,
accretion or amortization of original issue discount with respect to
Indebtedness otherwise permitted under Section 12 of the Gevo Loan



--------------------------------------------------------------------------------

Agreement or Indebtedness incurred as a result of payment of interest in kind on
Indebtedness otherwise permitted under Section 12 of the Gevo Loan Agreement, to
the extent that such interest or original issue discount accrues pursuant to the
documents evidencing such Indebtedness as in effect at the time when such
Indebtedness is initially incurred; (o) any other unsecured Indebtedness
incurred by You or any of Your Restricted Subsidiaries in an aggregate
outstanding amount not to exceed $100,000 at any one time; (p) Indebtedness in
respect of Cash Management Services incurred in the ordinary course of business;
(q) Indebtedness in respect of reimbursement obligations associated with letters
of credit issued to Your utility providers in the ordinary course of business as
deposits to secure performance of Your obligations to such utility providers;
(r) [intentionally removed]; (s) the incurrence by You or Your Restricted
Subsidiaries of Indebtedness under hedge agreements that are entered into for
the bona fide purpose of hedging the interest rate or commodity risk associated
with You and Your Restricted Subsidiaries’ operations in the ordinary course of
business and not for speculative purposes; (t) Indebtedness secured by the Lien
permitted pursuant to clause (w) of the definition of Permitted Lien;
(u) Indebtedness incurred under the Lighthouse Loan Documents;
(v) [intentionally removed]; (w) Indebtedness under the “Loan Documents” (as
such term is defined in the Agri-Energy Loan Agreement); (x) Indebtedness with
respect to mortgages on real property, fixtures and obligations assumed or
guaranteed by You or other relocation expenses advanced by You in connection
with the relocation of Your or any of Your Subsidiaries’ officers or employees
in an aggregate amount that does not exceed $500,000 outstanding at any one
time; (y) Indebtedness in respect of reimbursement obligations in respect of
that certain Irrevocable Standby Letter of Credit No. SVBSF004981 dated as of
November 30, 2007, issued by Silicon Valley Bank on behalf of Guarantor to
Guarantor’s landlord, Luzenac America, Inc. in the amount of $238,089;
(z) Indebtedness to CDP, LLC in connection with the purchase of the outstanding
Class B Interests of Devco by Guarantor; (aa) Permitted Intercompany Advances;
(bb) to the extent either (i) existing on the Closing Date (after giving effect
to the Agri-Energy Acquisitions) or (ii) entered into in the ordinary course of
business, deferred payment contracts for the purchase of corn; and
(cc) extensions, refinancings, modifications, amendments and restatements of any
item of Permitted Indebtedness set forth in clauses (a) though (bb) above
(including any Refinancing Indebtedness), provided that the principal amount
thereof is not increased, and (dd) the Convertible Note Indebtedness (including
any Refinancing Indebtedness).

(f) Section 3.2 is hereby amended by adding the following text after the end
thereof:

“The foregoing provisions of this Section 3.2 to the contrary notwithstanding,
if, in connection with the payment of interest or cash upon conversion otherwise
permitted under this Agreement, You have a contractual obligation to irrevocably
deposit funds for payment with the indenture trustee (as defined in the as
defined in the Trust Indenture Act of 1939, as amended (15 U.S.C. §§
77aaa-77bbbb)) with respect to the Indebtedness that is the subject of such
payment, then (1) We will not require a perfected lien with respect to such
funds that are deposited with the indenture trustee pursuant to such requirement
and (2) so long as (y) the amount deposited with the indenture trustee pursuant
to such contractual obligation does not exceed the amount required to be so
deposited and (z) such amount is not deposited with the indenture trustee more
than 3



--------------------------------------------------------------------------------

Business Days before it is required to be deposited with the indenture trustee,
such deposit with the indenture trustee shall be permitted pursuant to this
subsection; provided that, other than with respect to regularly scheduled
interest payments, You agree to use commercially reasonable efforts to provide
Us notice prior to such deposit of funds for payment with the indenture trustee
(as defined in the as defined in the Trust Indenture Act of 1939, as amended (15
U.S.C. §§ 77aaa-77bbbb)).”

(g) Section 3.3 is hereby amended by adding the following text after the end
thereof:

“The foregoing provisions of this Section 3.3 to the contrary notwithstanding,
if, in connection with the payment of interest or cash upon conversion otherwise
permitted under this Agreement, You have a contractual obligation to irrevocably
deposit funds for payment with the indenture trustee (as defined in the as
defined in the Trust Indenture Act of 1939, as amended (15 U.S.C. §§
77aaa-77bbbb)) with respect to the Indebtedness that is the subject of such
payment, then (1) We will not require a perfected lien with respect to such
funds that are deposited with the indenture trustee pursuant to such requirement
and the foregoing required actions shall not apply (2) so long as (y) the amount
deposited with the indenture trustee pursuant to such contractual obligation
does not exceed the amount required to be so deposited and (z) such amount is
not deposited with the indenture trustee more than 3 Business Days before it is
required to be deposited with the indenture trustee, such deposit with the
indenture trustee shall be permitted pursuant to this subsection; provided that,
other than with respect to regularly scheduled interest payments, You agree to
use commercially reasonable efforts to provide Us notice prior to such deposit
of funds for payment with the indenture trustee (as defined in the as defined in
the Trust Indenture Act of 1939, as amended (15 U.S.C. §§ 77aaa-77bbbb))”.

(h) Section 5.9 is hereby amended by deleting the text “and” appearing in front
of clause (c) and adding the following text after clause (c):

“, (d) You and Your Subsidiaries may make dividends or distributions (directly
or indirectly to You, in the case of a dividend or distribution by Your
Subsidiary), for the purpose of purchasing or paying cash in lieu of fractional
shares of Your common Stock arising out of the conversion of convertible
securities (including the Convertible Notes (or any Refinancing Indebtedness in
respect thereof) or Permitted Conversions), and (e) You and Your Subsidiaries
may make dividends or distributions (directly or indirectly to You, in the case
of a dividend or distribution by Your Subsidiary) may make dividends or
distributions, directly or indirectly, for the purpose of (i) paying regularly
scheduled interest when due and owing on the Convertible Note Indebtedness (or
any Refinancing Indebtedness in respect thereof), together with fees, costs and
expenses from time to time due in connection with the Convertible Note
Indebtedness (or any Refinancing Indebtedness in respect thereof), (ii) making
Permitted Conversions, and (iii) making payments to the indenture trustee in
respect of the Convertible Note Indebtedness (or any Refinancing Indebtedness in
respect thereof) of reasonable and customary compensation for its services as
the indenture trustee and to reimburse it for reasonable fees, costs and
expenses incurred by it and disbursements and advances made by it in such
capacity.”



--------------------------------------------------------------------------------

For the avoidance of doubt, this Section 5.9 does not restrict You from making
Permitted Conversions.”

(i) The following provision shall be added as Section 5.13 of the Security
Agreement:

5.13 Permitted Indebtedness. You will not, nor will You permit any of Your
Restricted Subsidiaries to, incur any Indebtedness without the prior written
consent of Us other than Indebtedness evidenced by this Agreement, the Permitted
Indebtedness and any Refinancing Indebtedness.

2. Representations and Warranties. Guarantor hereby represents and warrants to
Secured Party that each of the representations and warranties contained in
Section 4 of the Security Agreement are true and correct in all material
respects as of the date hereof, except such representations and warranties that
relate expressly to an earlier date, in which case they are true and correct in
all material respects as of such earlier date, in each case, after giving effect
to this Amendment.

3. Conditions to Effectiveness. The satisfaction of the following shall
constitute conditions precedent to the effectiveness of this Amendment:

(a) receipt by Secured Party of this Amendment duly executed by the parties
hereto;

(b) receipt by Secured Party of (i) the First Amendment to Amended and Restated
Plain English Growth Capital Loan and Security Agreement duly executed by
Agri-Energy, LLC, a Delaware limited liability company, and Secured Party,
(ii) the Second Amendment to Plain English Growth Capital Loan and Security
Agreement duly executed by Guarantor and Secured Party, and (iii) a secretary’s
certificate signed by Guarantor’s corporate secretary, together with copies of
resolutions of the Board of Directors of Guarantor or other authorizing
documents, in form and substance satisfactory to Secured Party and its counsel,
authorizing the execution and delivery of this Amendment; and

(c) the absence of any Events of Default as of the date hereof.

4. Recitals. The recitals to this Amendment shall constitute a part of the
agreement of the parties hereto.

5. Consent to Jurisdiction and Venue. All judicial proceedings arising in or
under or related to this Amendment may be brought in any state or federal court
of competent jurisdiction located in the State of California. By execution and
delivery of this Amendment, each party hereto generally and unconditionally:
(a) consents to personal jurisdiction in San Mateo County, State of California;
(b) waives any objection as to jurisdiction or venue in San Mateo County, State
of California; (c) agrees not to assert any defense based on lack of
jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Amendment.



--------------------------------------------------------------------------------

6. Entire Agreement. This Amendment, together with the Security Agreement and
the other Loan Documents, is the entire agreement between the parties hereto
with respect to the subject matter hereof. This Amendment supersedes all prior
and contemporaneous oral and written agreements and discussions with respect to
the subject matter hereof.

7. Mutual Waiver Of Jury Trial; Judicial Reference. Because disputes arising in
connection with complex financial transactions are most quickly and economically
resolved by an experienced and expert person and The Parties wish applicable
state and federal laws to apply (rather than arbitration rules), The Parties
desire that their disputes be resolved by a judge applying such applicable laws.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES SPECIFICALLY
WAIVES ANY RIGHT THEY MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM,
CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY,
“CLAIMS”) ASSERTED BY YOU AGAINST US OR OUR ASSIGNEE OR BY US OR OUR ASSIGNEE
AGAINST YOU. IN THE EVENT THAT THE FOREGOING JURY TRIAL WAIVER IS NOT
ENFORCEABLE, ALL CLAIMS, INCLUDING ANY AND ALL QUESTIONS OF LAW OR FACT RELATING
THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY, BE DETERMINED BY JUDICIAL
REFERENCE PURSUANT TO THE CALIFORNIA CODE OF CIVIL PROCEDURE (“REFERENCE”). THE
PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR
FEDERAL JUDGE. IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE
REFEREE SHALL BE APPOINTED BY THE COURT. THE REFEREE SHALL REPORT A STATEMENT OF
DECISION TO THE COURT. NOTHING IN THIS SECTION SHALL LIMIT THE RIGHT OF ANY
PARTY AT ANY TIME TO EXERCISE LAWFUL SELF-HELP REMEDIES, FORECLOSE AGAINST
COLLATERAL OR OBTAIN PROVISIONAL REMEDIES. THE PARTIES SHALL BEAR THE FEES AND
EXPENSES OF THE REFEREE EQUALLY UNLESS THE REFEREE ORDERS OTHERWISE. THE REFEREE
SHALL ALSO DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY, INTERPRETATION,
AND ENFORCEABILITY OF THIS SECTION. THE PARTIES ACKNOWLEDGE THAT THE CLAIMS WILL
NOT BE ADJUDICATED BY A JURY. THIS WAIVER EXTENDS TO ALL SUCH CLAIMS, INCLUDING
CLAIMS THAT INVOLVE PERSONS OTHER THAN YOU AND US; CLAIMS THAT ARISE OUT OF OR
ARE IN ANY WAY CONNECTED TO THE RELATIONSHIP BETWEEN YOU AND US; AND ANY CLAIMS
FOR DAMAGES, BREACH OF CONTRACT, SPECIFIC PERFORMANCE, OR ANY EQUITABLE OR LEGAL
RELIEF OF ANY KIND, ARISING OUT OF THIS AGREEMENT.

8. Signatures. This Amendment may be executed in any number of counterparts,
each of which will be deemed an original, but all such counterparts together
constitute one and the same instrument. This Amendment may be executed and
delivered by facsimile or transmitted electronically in either Tagged Image
Format Files (“TIFF”) or Portable Document Format (“PDF”) and, upon such
delivery, the facsimile, TIFF or PDF signature, as applicable, will be deemed to
have the same effect as if the original signature had been delivered to the
other party.



--------------------------------------------------------------------------------

9. Costs and Expenses. Guarantor reaffirms its obligations to pay, in accordance
with the terms of Section 19 of the Security Agreement, all reasonable costs and
expenses of Secured Party in connection with the preparation, negotiation,
execution and delivery of this Amendment and all other Loan Documents entered
into in connection herewith.

10. Effect. Upon the effectiveness of this Amendment, from and after the date
hereof, each reference in the Security Agreement to “this Agreement,”
“hereunder,” “hereof,” or words of like import shall mean and be a reference to
the Security Agreement as amended hereby and each reference in the other Loan
Documents to the Security Agreement, “thereunder,” “thereof,” or words of like
import shall mean and be a reference to the Security Agreement as amended
hereby.

11. Conflict of Terms. In the event of any inconsistency between the provisions
of this Amendment and any provision of the Security Agreement, the terms and
provisions of this Amendment shall govern and control.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered as of the date first above written.

 

“Guarantor” GEVO, INC. By:  

/s/ Patrick Gruber

Name:   Patrick Gruber Title:   Chief Executive Officer

“Secured Party” TRIPLEPOINT CAPITAL LLC By:  

/s/ Sajal Srivastava

Name:   Sajal Srivastava Title:   Chief Operating Officer

[SIGNATURE PAGE TO 2nd AMENDMENT TO PLAIN ENGLISH SECURITY AGREEMENT]